Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    NO restrictions warranted at initial time of filing for patent.

Priority
3.    Applicant claims domestic priority under 35 USC 119e to provisional application filed on 11/03/2017.
Information Disclosure Statement
4.    The information disclosure statement (IDS) submitted on 06/24/2020, 07/17/2020, 12/11/2020 and 06/22/2021 the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
5.    Applicant’s Oath was filed on 06/24/2020.

Drawings
6.    Applicant’s drawings filed on 06/24/2020 has been inspected and is in compliance with MPEP 608.01.
Specification
7.    Applicant’s specification filed on 06/24/2020 has been inspected and is in compliance with MPEP 608.02.
Claim Objections
8.    NO objections warranted at initial time of filing for patent.

Remarks
9.	Examiner request Applicant review relevant prior art under the conclusion of this office action.

Terminal Disclaimer
10.	The terminal disclaimer filed on 08/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,713,300 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
11.	Claims 1-20 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No. 20180061400 discloses on paragraph 0002 “This specification is directed to methods, apparatus, and computer readable media related to Paragraph 0003 “In many implementations, the user state information used to generate the reply content is based at least in part on one or more indicators that are in addition to the textual input itself, such as indicators based on one or more sensors (e.g., camera, microphone, keyboard sensors, touchscreen sensors, heart rate sensor) of a computing device of at least one of the users participating in the dialog that includes the automated assistant. In some implementations, the user state information indicates the current sentiment of the user. In some implementations, the user state information additionally or alternatively indicates the current sentiment of another user that is also engaged in the dialog that includes the automated assistant and the user (e.g., a dialog that includes two or more users and the automated assistant).”

U.S. Publication No. 20170337184 discloses on 0002 “Some implementations of this specification are directed to translating chatspeak to a normalized form, where
the chatspeak is included in natural language input formulated by a user via a user 

U.S. Publication No. 20130185074 discloses on paragraph 00007 “According to various embodiments of the present invention, an intelligent automated assistant is implemented on an electronic device, to facilitate user interaction with a device, and to
help the user more effectively engage with local and/or remote services. In various
embodiments, the intelligent automated assistant engages with the user in an
integrated, conversational manner using natural language dialog, and invokes external
services when appropriate to obtain information or perform various actions.”

U.S. Publication No. 20150213355 discloses on paragraph 0173 “The

remote mode or a local mode (operation S520). The determination of whether the virtual
assistant system 10 operates in remote mode or local mode can include, for example,
whether the assistant server 200 is permitted within the firewall of the device 300a or
service 300b or if the assistant interface 110 is connected within a local network (such
as Bluetooth or NFC) to the device 300a or service 300b.”

The following is an Examiner’s Statement of Reasons for Allowance:
11.	Claims 1, 2, 4, 5, 7-9, 11, 12, 14-16, 18 and 19 are allowable over prior art
references taken individually or in combination fails to particularly disclose, fairly
suggests or render obvious are argued by the applicant which examiner considers
persuasive as set forth above 
Although the prior art discloses receiving, at an automated assistant client
implemented by one or more of the processors of a client device within the security
zone, a free form natural language query from a user, no one or two references
wherein the free form natural language query is answerable based on private information that is available from one or more resources within the security zone, wherein the security zone comprises a coordinated ecosystem of computing devices that are associated with a user profile of the user and that includes the client device, and wherein one or more of the resources is hosted by a different computing device of the ecosystem.
Furthermore, providing first data indicative of the free form natural language query to a semantic processor, wherein the semantic processor is outside of the 
Receiving, at one or more of the processors within the security zone, from the semantic processor, second data indicative of a state machine, wherein the state machine is implementable to obtain the private information from one or more of the resources within the security zone and implementing, by one or more of the processors within the security zone, the state machine to obtain the private information from one or more of the resources within the security zone.
Thereafter, generating, based on the state machine and the obtained private information, natural language output that conveys information responsive to the free form natural language query and providing, by the automated assistant client, at one or more output components, the natural language output.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY S GRACIA/Primary Examiner, Art Unit 2491